              Case 4:20-cv-00461-KAW Document 15 Filed 05/20/20 Page 1 of 3




 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3    21550 Oxnard St., Suite 780
      Woodland Hills, CA 91367
 4    Phone: 323-306-4234
 5    Fax: 866-633-0228
      tfriedman@toddflaw.com
 6
      abacon@toddflaw.com
 7    Attorneys for Plaintiff
 8                      UNITED STATES DISTRICT COURT
 9                    NORTHERN DISTRICT OF CALIFORNIA
10
                                              ) Case No. 4:20-cv-00461-KAW
11   ABANTE ROOTER AND                        )
     PLUMBING, INC.,                          )
12
                                              )
13   Plaintiff,                               )
14                                            )
            vs.                               )
15                                            )
16   LEADS2RESULTS, INC.,                     )
                                              )
17
     Defendant.                               )
18                                            )
19                                            )
                                              )
20
21      NOTICE OF VOLUNTARILY DISMISSAL WITHOUT PREJUDICE
22
            Now come the Plaintiff, Abante Rooter and Plumbing, Inc., by and through
23
24   its attorneys, and respectfully requests this Honorable Court enter an order
25
     dismissing this action without prejudice as to both Plaintiff’s individual claims and
26
27   the putative class members’ claims, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i). The
28
     Defendant has not yet filed an answer.


                        NOTICE OF DISMISSAL WITHOUT PREJUDICE
                                              -1-
            Case 4:20-cv-00461-KAW Document 15 Filed 05/20/20 Page 2 of 3




 1
 2   Dated: May 20, 2020
 3                                                       Respectfully submitted,
 4
 5
                                  THE LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 6
 7
                                                       By: /s/ Todd M. Friedman
 8                                                     TODD M. FRIEDMAN, ESQ.
 9                                                     ATTORNEY FOR PLAINTIFF
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                     NOTICE OF DISMISSAL WITHOUT PREJUDICE
                                        -2-
              Case 4:20-cv-00461-KAW Document 15 Filed 05/20/20 Page 3 of 3




 1                                PROOF OF SERVICE
 2         I, the undersigned, certify and declare that I am over the age of 18 years,
 3
     employed in the County of Los Angeles, State of California, and not a party to the
 4
 5   above-entitled cause. On May 20, 2020, I served a true copy of the NOTICE OF
 6
     VOLUNTARILY DISMISSAL WITHOUT PREJUDICE on all counsel of record
 7
 8   via the ECF Filing System:
 9
     Executed on May 20, 2020, at Woodland Hills, CA
10
           [X ] I hereby certify that I am a member of the Bar of the United States
11
12   District Court, Northern District of California.
13
           [] I hereby certify that I am employed in the office of a member of the Bar
14
15   of this Court at whose direction the service was made.
16
           [x] I hereby certify under the penalty of perjury that the foregoing is true
17
18   and correct.

19
20      By:         /s/ Todd M. Friedman
                    TODD M. FRIEDMAN, ESQ.
21
                    ATTORNEY FOR PLAINTIFF
22
23
24
25
26
27
28



                        NOTICE OF DISMISSAL WITHOUT PREJUDICE
                                              -3-
